DETAILED ACTION
Remarks

The instant application having Application No. 16/029451 filed on July 6, 2018.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1, 3-5, 7-12, 14-16 and 18-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Statement of Reasons for Allowance
Claims 1, 3-5, 7-12, 14-16 and 18-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1, 3-5, 7-12, 14-16 and 18-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Manjunath et al. (US Patent Publication No. 2017/0169069 A1) discloses a processing device identifies an object that is assigned an object version indicating a modification operation has been performed on the object, and a signature version representing a version of data of the object for which a first signature has been created. The first signature is stored in a data store. The processing device determines whether the object is currently under modification by comparing a value of the object version to a value of the signature version, creates a second signature for the object using the data of the object, responsive to a determination that the object is not under modification, and performs a data integrity analysis on the data of the object by determining whether the first signature matches the second signature. 
Prior art of record Saxena (US Patent Publication No. 2017/0083539 A1) discloses performing a write operation in a filesystem. Replica files embedded with respective sets of data are stored are on persistent storage local to replica nodes of the filesystem. The storage 
Prior art of record Surtani et al. (US Patent Publication No. 2012/0246190 A1) discloses a node in a data grid receives a client request to store an object in a database, the request including the object. The node divides the object into a plurality of key value pairs and links the plurality of key value pairs. The node then stores the plurality of key value pairs in the data grid. 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “generating the inode object corresponding to the one or more data blocks storing the file of the shared file system, wherein the inode object is linked to another inode object corresponding to a directory, wherein the inode object and the other inode object are further linked to a directory entry object and/or to a directory entry index object to at least indicate the file corresponding to the inode object is part of the directory corresponding to the other inode object; and responding to a first request from a client to open the file at least by generating, in the shared filesystem a first open file object and a client index object, the first open file object and the client index object being linked to a client object corresponding to the client, the first open file object and the client index object further being linked to the inode object to at least indicate the file being accessed by the client”.

Independent claims 12 and 20 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168